DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was inherited from another examiner
This application was inherited from another examiner. The current Examiner inherited this application after the mailing of the First Action on the Merits (after the Non-Final Rejection mailed February 17, 2021; the application was docketed to the current Examiner on August 23, 2021).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
 
Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed January 27, 2022 have been received and considered by Examiner. 


Claims 1-6 Allowable if 35 U.S.C. 112 Issues Resolved, Pending Updated Search
Claims 1-6 are rejected only under 35 U.S.C. 112(a) (claims 2 and 3 are also rejected under 35 U.S.C. 112(b)). A search has been conducted, and claims 1-6 will be allowed if the 35 U.S.C. 112 rejections made of record in this Office Action are overcome, pending an updated search after receipt of the next Amendment, and provided that no claim is amended in such a way that the scope of the claim is broadened, or the claim is otherwise amended, such that prior art may be usable against the broadened / amended claim. The prior art of record fails to teach or suggest a fiber reinforced metal composite as claimed having all structural and compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a fiber reinforced metal composite, including a composite having at least one metal layer that is a magnesium alloy layer, where the magnesium alloy layer was subjected to micro-arc oxidation treatment where the micro-arc oxidation electrolyte is a mixed solution of silicate and phosphate, which results in formation of a micro-arc oxidation layer on each side of the magnesium alloy layer, where the composite of the at least one magnesium alloy layer and the micro-arc oxidation layers are then treated by being immersed in an ethylene diamine ethanol solution having a mass concentration of 15% (a) for the period of time disclosed in the specification and (b) where the composite is then dried as disclosed in  the specification (in regard to points (a) and (b), see 35 U.S.C. 112(a) rejection made of record below), and where the composite includes a single fiber layer that is adhered to the composite of at least one magnesium alloy layer and the micro-arc oxidation layers via an adhesive. Examiner notes that the micro-arc oxidation treatment and the ethylene diamine ethanol solution treatment each affect the composition of the at least one metal layer (and the composition of the micro-arc oxidation layers, in regard to the ethylene diamine ethanol solution treatment).

WITHDRAWN OBJECTIONS
The objection to claims 1-3 made of record in the Office Action mailed November 26, 2021 has been withdrawn due to Applicant’s amendments in claims 1-3 in the Amendment filed January 27, 2022.
The 35 U.S.C. 112(a) rejection of claims 1-6 has been withdrawn due to Applicant’s amendments in claim 1 in the Amendment filed January 27, 2022 (the amendments which make clear that the adhesive layer is not between the micro-arc oxidation layer and the metal layer).
The 35 U.S.C. 103 rejections of claims 1-5 based at least in part on Neumark et al. (US 2016/0069112) in view of Wagh et al. (US 2011/0143154) made of record in the Office Action mailed November 26, 2021 have been withdrawn due to Applicant’s amendments in claim 1 in the Amendment filed January 27, 2022 (for example, Neumark et al. [US 2016/0069112] do not teach or suggest that the substrate metal layer [substrate layer 102 of Neumark et al.] is of a magnesium alloy).

NEW OBJECTIONS
Claim Objections
Claim 1 is objected to because of the following informalities:  “mirco” in line 10 should be spelled “micro”.  Appropriate correction is required.

In regard to claim 1, Examiner notes, that while this does not appear to rise to the level of indefiniteness under 35 U.S.C. 112(b), Examiner notes that the recitation of the micro arc oxidation treatment of the at least one metal layer and the treatment of the metal layer having the already-formed micro-arc oxidation layers with the ethylenediamine ethanol solution (lines 2-6 

In further regard to claim 1, Examiner notes, that while this does not appear to rise to the level of indefiniteness under 35 U.S.C. 112(b), Examiner notes that there appears to be at least two colons in the claim (the markings of the claim make it unclear if each item of punctuation that appears as a colon actually is a colon, as opposed to a semicolon: for example, it appears that there are two colons in line 6, and one colon in line 7, in the currently amended claim 1). Examiner notes that it is unusual in the English language to use more than one colon in a sentence, and the use of multiple colons in claim 1 could raise questions in regard to the claim language such to whether or not there was intended to be additional text added to the claim language (for example, at the end of line 7, ending a clause with a colon and immediately following the colon with an “and” is highly unusual in the English language). Examiner suggests Applicant clarify if the items of punctuation identified by Examiner above as colons are in fact colons, and to amend the punctuation in the instances where it would better conform to English to do so (Examiner recognizes that the lack of underlining in the next response will make it clear if the items of punctuation identified by Examiner above as colons are colons or semicolons).

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 1, the recitation of the treatment of the metal layer having the already-formed micro-arc oxidation layers with the ethylenediamine ethanol solution (lines 2-6 of claim 1) is incomplete, and therefore the claim language reads on processes of ethylenediamine ethanol solution treatment that are not supported in the specification as originally filed. Applicant’s specification discloses (a) that the period of time of the immersion in the ethylenediamine ethanol solution is 5 to 15 minutes, and (b) that the thus-treated metal layer having the micro-arc oxidation layers is then dried in an oven at 50 to 60℃ for a period of time of 10 to 30 minutes (paragraph 0024 of Published Application US 2020/0047462). Elements (a) and (b) identified 

Claims 2-6 are rejected for the same reasons that claim 1 is rejected since claims 2-6 depend upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, it is unclear exactly what the recitation “that aids in curing of material at a temperature of 20 to 30℃” is intended to recite. The adhesive aids in the curing of what material ? Does Applicant intend to recite that the adhesive aids in the curing of another material ? (this is literally what is recited) What is the “material” ? For the purposes of prosecution, Examiner has assumed that this recitation is intended to recite that the adhesive of claim 2 cures at 20 to 30℃, but note that this is not what the claim language literally recites.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.